In re New Orleans, City of; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 91CA-2468; Parish of Orleans, Civil District Court, Div. “D”, No. 90-20132.
Granted. The judgment of the court of appeal is reversed for the reasons assigned by Judge Ciaccio in his dissent to the majority opinion. The exception of prescription is overruled. The case is remanded to the district court for further proceedings.
CALOGERO, C.J., would grant and docket for argument.
LEMMON, J., not on panel.